 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10         UNITED CAPITAL FUNDING                      CASE NO. C15-0194JLR
           CORP.,
11                                                     MINUTE ORDER
                                  Plaintiff,
12                v.

13
           ERICSSON, INC.,
14
                                  Defendant.
15         ERICSSON, INC.,
16
                        Third-Party Plaintiff,
17
                 v.
18
           KYKO GLOBAL, INC.,
19
                       Third-Party Defendant.
20

21         The following minute order is made by the direction of the court, the Honorable

22   James L. Robart:



     MINUTE ORDER - 1
 1          The court is in receipt of the parties’ second amended case management report.

 2   (2d Am. Case Mgmt. Rep. (Dkt. # 153).) The court sets this matter for trial on February

 3   18, 2020, at 1:30 p.m.

 4          As discussed at the October 31, 2018, status conference, any party who wishes to

 5   reopen discovery must file a motion to reopen discovery by November 16, 2018. (See

 6   Min. Entry (Dkt. # 151).) Pending resolution of any motion to reopen discovery, the

 7   court will set dates related to discovery, dispositive motions, and pretrial matters.

 8          Filed and entered this 7th day of November.

 9
                                                  WILLIAM M. MCCOOL
10                                                Clerk of Court

11                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
